DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arshid A. Sheikh on June 14, 2021.
The application has been amended as follows: 
In The Claims
19.	(Currently Amended) The method of claim 9, wherein on condition that the retransmission is the retransmission of the first control information, applying the IF-HARQ retransmission scheme to the 
Allowable Subject Matter
Claims 1-6, 8-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest that on a condition that the retransmission is the retransmission of the data without the first control information, the retransmission comprises polar encoded, wherein the data is polar encoded using a first mother code length that is greater than a second mother code length used for the transmission, and on a condition that the retransmission is the retransmission of the data and the transmission of the second control information, the retransmission comprises polar encoded data and polar encoded second control information, wherein the polar encoded data is mapped to a first bit channel and the polar encoded second control information is mapped to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472